Citation Nr: 1326989	
Decision Date: 08/22/13    Archive Date: 08/29/13

DOCKET NO.  08-18 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a vagus nerve disability.

2.  Entitlement to service connection for a disability manifested by blackouts.  


REPRESENTATION

Appellant represented by:  The American Legion


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel




INTRODUCTION

The Veteran served on active duty from July 1957 to April 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In May 2012, the Board remanded the claim.  Amongst the issues remanded was a claim of entitlement to service connection for a left wrist disorder.  In a July 2013 rating decision service connection was granted for a left wrist neuroma.  Hence, that issue is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (where a claim of entitlement to service connection is granted during the pendency of the appeal, a second notice of disagreement thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as rating assigned for the disability and the effective date).


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant.  Id.  

In July 2013, the appellant stated that he did not "want to keep my appeal."  In light of this statement, the Board finds that the appellant has withdrawn his claims.  Thus, there remain no allegations of errors of fact or law for appellate consideration concerning the issues before the Board.  Accordingly, the Board does not have jurisdiction to review them, and the appeal is dismissed.


ORDER

The appeal is dismissed. 



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


